Exhibit 10.2
May 13, 2009
In connection with the proposed sale of one hundred percent (100%) of the issued
and outstanding limited liability company interest of Ambassadors Marine Group,
LLC, a Delaware limited liability company (“AMG”), by Ambassadors International,
Inc., a Delaware corporation (“Seller”) to Bellwether Financial Group, Inc., a
California corporation (“Buyer”), pursuant to the terms of that certain
Membership Interest Purchase Agreement, entered into as of May 1, 2009, by and
among AMG, Seller and Buyer (the “Agreement”), AMG, Seller and Buyer hereby
agree to be bound by the provisions of this letter agreement (this “Letter
Agreement”). All terms used but not otherwise defined herein shall have the
respective meanings ascribed to them in the Agreement.
The Parties agree, notwithstanding anything to the contrary in the Agreement, as
follows:

1.  
Amendments. Notwithstanding any provision of the Agreement to the contrary, the
Parties hereby agree to amend the Agreement as follows: (a) the Purchase Price
and the Closing Payment shall each be Five Million Dollars ($5,000,000);
(b) Buyer shall not be obligated to make the payments set forth in
Section 2.2(b), (c) or (d) of the Agreement and such Sections are hereby deleted
from the Agreement; (c) neither the Purchase Price nor the Closing Payment shall
be adjusted pursuant to Section 2.3 of the Agreement; (d) the Closing Date is
May 13, 2009; and (e) the Purchase Price allocated pursuant to Schedule 2.6 of
the Agreement shall be $4,500,000 to Nishida Tekko American Corporation & BMI
Acquisition and $500,000 to Bellport Group, Inc.

2.  
Acquired Company Adjustments. The Parties hereby acknowledge and agree that
Schedule 7.7 attached hereto shall be deemed to be Schedule 7.7 under the
Agreement.

3.  
Indemnification. Subject to the provisions of Article VIII of the Agreement,
Buyer hereby agrees to also indemnify, defend, save and keep the Seller
Indemnitees harmless against and from all Damages sustained or incurred by
Seller Indemnities to the extent they are a result of, arise out of or are by
virtue of Seller’s guaranty of that certain Indemnity Agreement in favor of CNA
Surety dated June 19, 2008.

4.  
Notices. Seller hereby covenants to Buyer that within one day after the Closing
Date, Seller will deliver each of the notices referred to in Items 2 through 6
of Section 4.4 of the Disclosure Letter.

5.  
Insurance Refund. Seller hereby covenants to Buyer that within one day after the
Closing Date, Seller will fax or email a letter, substantially in the form
attached hereto as Exhibit A (the “Insurance Refund Letter”), to each insurer
listed on Section 4.19 of the Disclosure Letter, instructing such insurer to
cancel all forms of insurance maintained by Seller on behalf of, or for the
benefit of, any of the Acquired Companies on their business or employees and to
remit all refunds on such insurance which are attributable to periods commencing
immediately after the Closing Date directly to Buyer. Seller covenants that it
shall not rescind, amend or otherwise modify the instructions contained in the
Insurance Refund Letter and in the event an insurer sends any such payment to
Seller, Seller shall immediately, no later than one business day following
Seller’s receipt of such payment, forward such payment to Buyer via overnight or
same day delivery. For the avoidance of doubt, Seller shall not be required to
pay to Buyer such refunds on insurance which are received by Buyer directly
pursuant to this paragraph.

 

 



--------------------------------------------------------------------------------



 



6.  
Complimentary Cruises. Seller shall provide, or cause its Affiliates to provide,
Buyer or any Person(s) designated by Buyer (each, a “Designee”) a total of
seventy-five (75) complementary Cruises (as defined below) on any cabin on any
“Windstar Cruise” that begins on or prior to May 12, 2012 without paying any
cruise fare, taxes or port charges, ten (10) of which will be on a space
available basis 120 days prior to sailing and sixty-five (65) of which will be
on a space available basis 60 days prior to sailing. “Cruise” shall be defined
as any available cabin up to its maximum occupancy. Buyer may schedule the
Cruises by calling the customer representative designated by Seller. Each
Designee and his or her guests shall be obligated to pay any and all fees,
expenses or other charges (excluding taxes and port charges) that are not
covered under the standard cruise fare, including, without limitation, any
expenses relating to the purchase of any gifts or alcohol. Each Designee shall
be permitted to gift, donate or otherwise transfer the Cruises without
consideration; provided, that, the Cruises shall not be resold for value. Seller
shall provide Buyer with a report on a quarterly basis showing the number of
Cruises used and the number of Cruises available.

7.      Miscellaneous.

  (a)  
This Letter Agreement may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument.

  (b)  
The provisions of this Letter Agreement shall be binding upon and inure to the
benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Letter Agreement or any of
its rights, interests, or obligations hereunder without the prior written
approval of the other Party.

  (c)  
This Letter Agreement shall be governed by and construed in accordance with the
domestic Laws of the State of Delaware without giving effect to any choice or
conflict of Law provision or rule (whether of the State of Delaware any other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of Delaware.

  (d)  
In the event of any inconsistency between the terms and provisions of this
Letter Agreement and the terms and provisions of any other agreement between or
among the Parties hereto, the terms and provisions of this Letter Agreement
shall govern.

  (e)  
Any term or provision of this Letter Agreement that is invalid or unenforceable
in any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction.

 

2



--------------------------------------------------------------------------------



 



  (f)  
This Letter Agreement shall not confer any rights or remedies upon any Person
other than the Parties and their respective successors and permitted assigns.

IN WITNESS WHEREOF, the parties hereto have executed this Letter Agreement as of
the day and year first hereinabove written.
BELLWETHER FINANCIAL GROUP, INC.

                By:           Name:   Joseph J. Ueberroth        Title:  
President       

AMBASSADORS INTERNATIONAL, INC.

                By:           Name:   Arthur A. Rodney        Title:   Chief
Executive Officer       

AMBASSADORS MARINE GROUP, LLC

                By:           Name:   Arthur A. Rodney        Title:   Chief
Executive Officer     

 

3



--------------------------------------------------------------------------------



 



Schedule 7.7
Acquired Company Adjustments
The following intercompany accounts of the Acquired Companies shall be cancelled
and adjusted to zero prior to closing:
Bellport Group, Inc.

     
Due from BMI
  $35,541.33 (payroll)

BMI Acquisition Company

     
Due from Bellport
Due from Bellport
  $3,343.55 (admin fees)
$944,410.50 (Anacapa)

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Ambassadors International, Inc.
1071 Camelback Street
Newport Beach, CA 92660
May ___, 2009
[ ______________
_______________
______________ ]
RE: [Policy # ______________________] (the “Policy”)
Ladies and Gentlemen:
Please be advised that pursuant to the terms of that certain Membership Interest
Purchase Agreement, entered into as of May 1, 2009 (the “Agreement”), by and
among Ambassadors International, Inc., a Delaware corporation (“Seller”),
Ambassadors Marine Group, LLC, a Delaware limited liability company and a
wholly-owned subsidiary of Seller (“AMG”), and Bellwether Financial Group, Inc.,
a California corporation (“Buyer”), Seller is selling one hundred percent (100%)
of the issued and outstanding limited liability company interest of AMG to
Buyer.
You are hereby irrevocably instructed to cancel coverage for maintained by
Seller on behalf of each of the companies set forth on Exhibit A attached hereto
or on their respective businesses or employees under the Policy as of the
opening of business on May 13, 2009, and to remit all refunds with respect to
Policy which are attributable to periods commencing May 13, 2009 directly to
Buyer at the following address:
Bellwether Financial Group, Inc.
626 Seaward Road
Corona del Mar, CA 92625
Attn: Joseph J. Ueberroth,
with a copy to Seller at the following address:
Ambassadors International, Inc.
1071 Camelback Street
Newport Beach, CA 92660
Attn: Chief Financial Officer
Should you have any questions or concerns regarding the foregoing, please do not
hesitate to contact  ____________  at  ____________  .

 

 



--------------------------------------------------------------------------------



 



            Sincerely,

AMBASSADORS INTERNATIONAL, INC.
      By:           Name:   Arthur A. Rodney        Title:   Chief Executive
Officer     

cc: Joseph J. Ueberroth
Acknowledged and Agreed as of the date
first above written:
_____________________

                By:         Name:       Title:        

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A

      1.   Bellingham Marine Industries, Inc. 2.   Florida Floats, Inc. 3.  
Concrete Flotation Systems, Inc. 4.   BMI Acquisition Co. 5.   BMI Properties,
LLC 6.   Bellingham Marine Australia Pty, Ltd. 7.   Bellingham Marine New
Zealand Ltd. 8.   Bellingham Marine Europe Limited 9.   Bellingham Marine SEA
Sdn. Bhd. 10.   Bellingham Marine Singapore 11.   Marine Technologies Pty. Ltd.
12.   Nishida Tekko America Corp 13.   Bellingham Marine Mexico, SA. de C.V 14.
  Marina Accessories, Inc. 15.   Bellingham Marine Spain, SL 16.   Bellingham
Marine France 17.   Bellingham Marine Costa Rica SRL 18.   Bellingham Marine
Panama S.A. 19.   Bellport Group Inc. 20.   Bellja Holding Co. Inc. 21.  
Ambassadors Marine Group LLC 22.   Deer Harbor WI, LLC

 

 